SPAETH, Judge,
concurring:
I agree with the majority’s conclusion that the statute under which appellant was convicted “provided the lower court with no power” to extend appellant’s obligation to support his illegitimate daughter Ruth Anne beyond her sixteenth birthday. Majority opinion at 380. The majority’s opinion implies, however, that in entering its order the lower court relied on the statute; since in fact the lower court’s *381reasoning, as I understand it, had nothing to do with the statute, I wish to add a comment.
The hearing was on May 27, 1976. Two days before the hearing Ruth Anne had had her 19th birthday; she expected to graduate from public high school in June, and had been accepted for admission to Mansfield State College in the fall. Record at 42a. In ordering that Ruth Anne’s father must continue to contribute towards her support, the lower court reasoned as follows: first, “[t]he law has long recognized” that if Ruth Anne were a legitimate child, her father would have to continue to contribute towards her support, even though she had reached 18, so that she could complete her public high school education, Record at 46a, citing Commonwealth v. Gilmore, 97 Pa.Super. 303 (1929); and second, the fact that Ruth Anne was illegitimate should make no difference, for the “[United States] Supreme Court has firmly stated that no distinction shall be drawn between legitimate and illegitimate children in regard to support from their natural fathers,” Record at 47a, citing, inter alia, Gomez v. Perez, 409 U.S. 535, 93 S.Ct. 872, 35 L.Ed.2d 56 (1973). In addition, the lower court suggested that the father might have to continue to contribute towards Ruth Anne’s support while she attended college. Record at 46a. However, the court declined to enter an order to that effect, believing that to do so would be premature. Record at 47a (“But she is still in high school.”). Instead, the court simply ordered that the father was “to continue to support the child . until further order of this Court.” Record at 45a.
It is not apparent what sort of hearing the lower court believed it was conducting. At the beginning of its opinion the court states:
This is a proceeding to determine whether the petitioner, Nicholas Saponara, has a continuing obligation to support his 19 year old daughter, a high school student. Mr. Saponara, pro se, filed a petition to terminate support for his daughter, Ruth Anne Stewart, shortly after she had celebrated her eighteenth birthday. The support was terminated administratively without notice being given to *382the mother. This hearing was held to review the above-mentioned administrative action and to determine whether support should continue.
Record at 45a.
Unfortunately, the pro se petition is not included in the record. It is possible that the lower court believed it was conducting a hearing under the Pennsylvania Civil Procedural Support Law, Act of July 13, 1953, P.L. 431, § 1 et seq., 62 P.S. § 2043.31 et seq. Indeed, the court’s reasoning in its opinion suggests to me that this was the court’s belief. However that may be, Ruth Anne’s father was evidently under the impression that the hearing was incident to his having pleaded guilty to having neglected to support a child born out of wedlock. Thus in argument to the court the father’s attorney characterized the case as “not a domestic relations, husband and wife situation, where a.father has a duty to support his child who is dependent upon him not only to age 18 but beyond that age . '. . [but] a fornication and bastardy case . . . .” Record at 23a. Ruth Anne’s attorney, in his argument, complained that he had never received a copy of the father’s petition, Record at 28a, 30a, but he never made clear his conception of the hearing.
Given these circumstances, I think considerations of fair notice to the father require that the hearing be regarded as incident to his having pleaded guilty to having neglected to support a child born out of wedlock. Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972); Bell v. Burson, 402 U.S. 535, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971); Boddie v. Connecticut, 401 U.S. 371, 91 S.Ct. 780, 28 L.Ed.2d 113 (1971).
With this definition of the nature of the hearing, it follows that the lower court was without authority to enter the order it did. It equally follows, however, that nothing we have said today is in any way relevant to the question whether in another sort of proceeding the father might not be required to continue to contribute towards Ruth Anne’s support. See generally Commonwealth ex rel. Schulberg v. *383Hirsch, 236 Pa.Super. 179, 344 A.2d 530 (1975); Commonwealth ex rel. Welsh v. Welsh, 222 Pa. Super. 585, 296 A.2d 891 (1972).